KELLEY, Judge,
dissenting.
I respectfully dissent.
DOT initiated the instant action in equity seeking both injunctive relief and monetary damages. In particular, the injunc-tive relief sought by DOT was an order compelling the WPJWA to take remedial steps to prevent the leakage of water from the facilities owned and operated by the WPJWA. The monetary damages sought by DOT totaled $73,691.96, the amount DOT expended as a result of the landslide. However, as to DOT’s claim for injunctive relief, it is clear that DOT has an adequate statutory remedy to obtain the requested relief.
Pursuant to sections 1901-A(7) and 1918 — A(l) of the Administrative Code of 19291 and section 5 of the Pennsylvania Safe Drinking Water Act (Act)2, the Pennsylvania Department of Environmental Protection (DEP) is empowered with the duty to adopt and implement a safe public water supply program in this Commonwealth. Under DEP’s regulations3 at 25 Pa.Code § 109.4(3), a “public water supplier”4 is required to “[p]rovide and effectively operate and maintain public water system facilities[5].”Moreover, sections 5 *328and 13 of the Act6,7 specifically empower DEP to compel compliance with the provisions of the Act and the regulations promulgated thereunder.
Thus, DOT has an adequate administrative remedy under the Act and the regulations to compel the WPJWA to take remedial steps to prevent the leakage of water from its facilities. Likewise, DOT could initiate an action at law to recover the monetary damages it incurred from the landslide. It is well settled that a court of equity will not invoke its jurisdiction where there is an adequate remedy at law and statutory remedies, if adequate, must be exhausted before equitable jurisdiction can be resorted to. Clark v. Pennsylvania State Police, 496 Pa. 310, 436 A.2d 1383 (1981); Pennsylvania Life Insurance Co. v. Pennsylvania National Life Insurance Co., 417 Pa. 168, 208 A.2d 780 (1965). As a result, I believe that the trial court did not err in granting the preliminary objections *329in the nature of a demurrer filed by the WPJWA. Accordingly, I would affirm the trial court’s order dismissing DOT’s complaint with prejudice.
Judge SMITH joins in this dissenting opinion.

. Act of April 9, 1929, P.L. 177, as amended, 71 P.S. §§ 510-1(7), 510-18(1).


. Act of May 1, 1984, P.L. 206, as amended, 35 P.S. § 721.5.


. Pursuant to section 1920-A of the Administrative Code of 1929, 71 P.S. § 510-20, and section 4 of the Act, 35 P.S. § 721.4, the Pennsylvania Environmental Quality Board is empowered to adopt such rules and regulations of DEP, governing the provision of drinking water to the public, as it deems necessary to implement the provisions of the Act.


. The regulations define a “public water supplier” as "[a] person who owns or operates a public water system.” 25 Pa.Code § 109.1. In turn, the regulations define “person” as, inter alia, a "municipal authority”, and define "public water system” as "[a] system which provides water to the public for human consumption which has at least 15 service connections or regularly serves an average of at least 25 individuals daily at least 60 days out of the year. The term includes collection, storage and distribution facilities under control of the operator of the system and used in connection with the system.Id.


.The regulations further define "facility” as "[a] part of a public water system used for collection, treatment, storage or distribution of drinking water.” 25 Pa.Code § 109.1.


. Section 5(c) of the Act provides, in pertinent part:
(c) Department to enforce drinking water standards. — The [DEP] shall have the power and its duties shall be to issue such orders and initiate such proceedings as may be necessary and appropriate for the enforcement of drinking water standards, any other provision of law notwithstanding. These actions shall include, but are not limited to, the following:
(1) To institute in a court of competent jurisdiction, proceedings against any person to compel compliance with the provisions of this act, or the drinking water standards or conditions of permits issued hereunder.
(2) To initiate criminal prosecutions, including issuance of summary citations by agents of the [DEP],
(3) To do any and all things and actions not inconsistent with any provision of this act for the effective enforcement of this act, rules and regulations or permits issued hereunder.


. Section 13 of the Act provides, in pertinent part:
(a) Duty to comply with orders of the department. — It shall be the duty of any person to proceed diligently to comply with any order issued pursuant to section 5. If such person fails to proceed diligently or fails to comply with the order within such time, if any, as may be specified, the person shall be guilty of contempt and shall be punished by the court in an appropriate manner and for this purpose, application may be made by the [DEP] to the Commonwealth Court, which court is hereby granted jurisdiction.
(b) Civil action to compel compliance.— Any person having and interest which is or may be adversely affected may commence a civil action on his own behalf to compel compliance with this act or any rule, regulation, order or permit issued pursuant to this act:
(1) against the [DEP] where there is alleged a failure of the [DEP] to perform any act which is not discretionary with the [DEP], Jurisdiction for such actions is in Commonwealth Court; or
(2) against any other person alleged to be in violation of any provision of this act or any rule, regulation, order or permit issued pursuant to this act. Any other provision of law to the contrary notwithstanding, the courts of common pleas shall have jurisdiction of such actions and venue in such actions shall be as set forth in the Rules of Civil Procedure concerning actions in assumpsit.
[[Image here]]
(g) Civil penalties. — In addition to proceeding under any other remedy available at law or in equity for a violation of any provision of this act, any rule or regulation of the [DEP] or order of the [DEP] or any term or condition of any permit issued by the [DEP], the [DEP] may assess a civil penalty upon a person for such violation. Such a penalty may be assessed whether or not the violation was willful or negligent. When the [DEP] assesses a civil penalty, it shall inform the person of the amount of the penalty. The person charged with the penalty shall then have 30 days to pay the penalty in full or, if the person wishes to contest either the amount of the penalty or the fact of the violation, the person shall within the 30-day period, file an appeal of the action with the Environmental Hearing Board. Failure to appeal with 30 days shall result in a waiver of all legal rights to contest the violation or the amount of the penalty...
(h) Penalties to be concurrent. — The penalties and remedies prescribed by this act shall be deemed concurrent and the existence of or exercise of any remedy shall not prevent the [DEP] from exercising any other remedy hereunder, at law or in equity...
35 P.S. § 721.13(a), (b), (g), (h).